 


113 HRES 603 EH: Electing certain Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 
2d Session 
H. RES. 603 
In the House of Representatives, U. S.,

May 29, 2014
 
RESOLUTION 
Electing certain Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: 

Committee on Education and the Workforce:Mr. Kelly of Pennsylvania, to rank immediately after Mr. Heck of Nevada. 

Committee on Foreign Affairs:Mr. Duffy.

 
 
Karen L. Haas,Clerk.
